UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2464


VLADIMIR BONCHEV ZLATANOV,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 15, 2019                                          Decided: July 24, 2019


Before GREGORY, Chief Judge, and AGEE and KEENAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Nicolette Glazer, LAW OFFICES OF LARRY R. GLAZER, Century City, California, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Song Park, Acting Assistant
Director, Corey L. Farrell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vladimir Bonchev Zlatanov, a native and citizen of Bulgaria, petitions for review

of an order of the Board of Immigration Appeals (Board) denying Zlatanov’s second

motion to reopen. We deny in part and dismiss in part the petition for review.

       We conclude that the Board did not abuse its discretion by denying reopening based

on Zlatanov’s argument that he did not receive adequate notice of the April 10, 2008,

hearing or based on changed circumstances. See Mosere v. Mukasey, 552 F.3d 397, 400

(4th Cir. 2009) (stating standard of review). Accordingly, we deny in part the petition for

review.

       We further conclude that we are without jurisdiction to review Zlatanov’s due

process claim because he did not raise the issue before the Board.          See 8 U.S.C.

§ 1252(d)(1) (2012); Ramirez v. Sessions, 887 F.3d 693, 700 (4th Cir. 2018) (noting court

lacks jurisdiction to review “bases for relief” not raised before the Board). We are also

without jurisdiction to review the Board’s decision denying sua sponte reopening.

Lawrence v. Lynch, 826 F.3d 198, 206 (4th Cir. 2016). Accordingly, we dismiss in part

the petition for review.

       We deny in part and dismiss in part the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                           PETITION DENIED IN PART;
                                                                  DISMISSED IN PART




                                            2